Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2021 has been entered.
 
Response to Arguments
Applicant’s arguments regarding the 103 rejection (of the emended limitations) have been considered and they are moot because they do not apply to the new ground of rejection necessitated by the amendments. Details response/rejection can be found in the 103 rejection section. For example, the combination of Chen and Park discloses the UE determines whether to perform LBT (Chen, fig. 4, after receiving the sub-band information, the UE performs LBT, that is, the UE determines to perform LBT (before actually performs LBT), Park, [0103-105], receiving CCA from base station, the UE selectively performs LBT with respect to some CCAs. That is, the UE determines whether to perform LBT).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 15 and 19, the claims recite “the user terminal determining to perform the LBT procedures when the received operational conditions and the performed measurements on the LBT communication links of the set of LBT communication links are below a threshold”.  It is not clear what the single threshold is. The received operational conditions and the performed measurements can be completely different (for example, the operational condition can be network load or traffic pattern and the measurements can be signal strength), how can one single threshold be used for both the network load and the measured signal strength?  Claims 16-18 and 20-22 are rejected as well since they depend on the rejected claims. If the applicant further amends the claims, the applicant should indicate which portion of the specification supporting the amendments. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim(s) 15-26 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US20170118784) in view of Park (US20180124749, provisional application 62145151, filed on 4/9/2015, has full support).
Regarding claim 15, Chen discloses a method of operating a user terminal in a wireless communication network, the method comprising: 
performing a Listen-Before-Talk (LBT) procedure on at least one LBT communication link of a set of LBT communication links (figs. 4, 11, [0052], performing LBT before D2D communication; the terminal device 2 may sense received radio wave power of the indicated sub-band in a "Listen before Talk" scheme ); the performing the LBT procedure being based on information received by the user terminal; and the received information pertaining to operational conditions of the LBT communication links of the set of LBT communications links ([0052][0107], fig. 4, upon receiving the sub-band information from the base station; the sub-band information indicates a sub-band that is available for the terminal devices that perform D2D communication; operational condition is the availability of the sub-band links), 
determining whether to perform the LBT procedure by performing measurements on the LBT communication links of the set of LBT communication links (fig. 4, [0046-52], before entering LBT mode, receiving instruction to do measurement, the UE determines to measure a usage state of a band or communication link), and determining whether to perform the LBT procedure based on the performed measurements and the received operational conditions of the LBT communication links of the set of LBT communications links (fig. 4, [0046-51], the base station generates sub-band info based on the measurement received and sends the sub-band info to the UE; the UE performing/entering LBT mode and D2D communication after conducting measurements and receiving the sub-band info or operational condition), and
the user terminal determining to perform the LBT procedures when the received operational conditions and the performed measurements on the LBT communication links of the set of LBT communication links are below a threshold (fig. 4, after conducting measurements and receiving the sub-band information, the UE performing/entering Listen before talk mode and starting D2D communication;  [0046-52], the terminal device 2 may sense received radio wave power of the indicated sub-band in a "Listen before Talk" scheme; The UE senses (measures) the received power on a sub-band, if the received radio signal/wave power on the sub-band is lower than the threshold, it is decided that sub-band is not being used so that the UE can start LBT and D2D communication using the sub-band. Here, the measured received radio power can be considered as both operational condition and the measurements). 
Chen does not explicitly disclose after performing the LBT procedure on the at least one LBT communication link, sending control information to one or both of another terminal and a network node wherein the control information comprises information related to one or both of:
the operational conditions of the LBT communication links; and
a result of a V2X operation performed by the user terminal.
Park discloses after performing the LBT procedure on the at least one LBT communication link, sending control information to one or both of another terminal and a network node wherein the control information comprises information related to one or both of:
(Park, [0103-105],  may perform LBT, may report LBT successful/failure information of LBT after performing the LBT operation); and
a result of a V2X operation performed by the user terminal.
It is noted that the applicant uses selective language in this claim and the examiner is only showing one of the claimed options.
Park also discloses the UE determining whether to perform LBT based on the received configuration information (Park, [0103-105], receiving CCA from base station, the UE selectively perform LBT with respect to some CCAs).
It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings as given by Chen with the teachings of feed-backing the LBT status given by Park. The motivation for doing so would have been to efficiently allocate network resources based on the feedback (Park, [0014]).
Claim 19 is rejected same as claim 15.
Claims 23 and 25 are rejected same as claim 15 noting that Chen discloses various processor, circuitry, transmitter and Park discloses 
 saving the received control information for performing one or more operational tasks (Park, [0105-108][0235-36], stores ACK/NACK information about an LBT success or failure in the previous sub-frame and determine ACK/NACK is related to actual data transmission or the operation condition of the communication link) related to one or more of:
(Park, [0105-108][0235-36], eNB receiving the feedback from UE, determines UL grant which includes Transmission Power control (TPC) which is related to adjustment of transmit power); and 
power control of user terminal (Park, [0105-108][0235-36], eNB receiving the feedback from UE, determines UL grant which includes Transmission Power control (TPC) which is related to power control of the UE).
It is noted that the applicant uses selective language in this claim and the examiner can only show one of the claimed options.

Regarding claim 16, Chen and Park disclose the method of claim 15, wherein the terminal receives the information from the network node or the another terminal (Chen, [0052][0107], upon receiving the sub-band information from the base station).
	Claim 20 is rejected same as claim 16.

Regarding claim 17, Chen and Park disclose the method of claim 15, wherein the LBT communication links of the set of LBT communication links comprise Device To Device (D2D) communication links (Chen, figs. 4, 11, [0052], performing LBT before D2D communication links).
Claim 21 is rejected same as claim 17.

Regarding claim 18, Chen and Park disclose the method of claim 15, wherein the received information pertaining to operational conditions pertains to load and/or traffic on the (Chen, claim 6, the sub-band information that indicates a sub-band with a low usage ratio to the terminal device that performs D2D communication).
Claims 22, 24 and 26 are rejected same as claim 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENSHENG ZHANG whose telephone number is (571)270-1985.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ZHENSHENG ZHANG/Primary Examiner, Art Unit 2474